Case 1:18-cv-05427-JSR Document 328 Filed 12/11/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SIMO HOLDINGS INC.,
Plaintiff, 18-cv-5427 {JSR}

-against- ORDER

 

HONG KONG UCLOUDLINK NETWORK
TECHNOLOGY LIMITED and
UCLOUDLINK (AMERICA), LTD.,

Defendants.

 

 

 

JED S, RAKOFF, U.S.D.d.

It is hereby ordered that for good cause shown the time for
plaintiff SIMO Holdings Inc. to pay a sanction of $40,000 to the
Clerk of Court, SDNY, see ECF No. 327, is extended to January 8,

2021.

SO ORDERED.

Dated: New York, NY QALY
og oe

December 11, 2020 JED &S. RAKOFF, U.S.D.d.

 
